Order filed May 12, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00919-CR
                                ____________

                QUINTIN BEANARD BRANTLEY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1397470


                                    ORDER

      Appellant is represented by appointed counsel, Melissa Martin. Appellant’s
brief was originally due January 29, 2015. We granted more than 90 days’
extension of time to file appellant’s brief until May 4, 2015. When we granted the
last extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On May 5, 2015, counsel filed a
further request for extension of time to file appellant’s brief. Counsel did not allege
any exceptional circumstances in the request.

      We deny the request for extension and order Melissa Martin to file a brief
with the clerk of this court on or before June 1, 2015. If counsel does not timely
file appellant’s brief as ordered, the court will issue an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for the failure
to file the brief and the consideration of sanctions, appointment of new counsel, or
other appropriate relief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.